Supreme Court of Florida
                                  ____________

                                  No. SC20-287
                                  ____________

                       RICHARD BARRY RANDOLPH,
                               Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 February 4, 2021

PER CURIAM.

      Richard Barry Randolph appeals a circuit court order denying his second

successive postconviction motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.

                                BACKGROUND

      Randolph was convicted of first-degree murder and sentenced to death in

1990, and this Court affirmed his conviction and sentence. Randolph v. State, 562

So. 2d 331, 332-34 (Fla. 1990), cert. denied, 498 U.S. 992 (1990). In 2003,

Randolph filed a motion to vacate the judgment and sentence, and we affirmed the

denial of that motion. Randolph v. State, 853 So. 2d 1051, 1069 (Fla. 2003). We
also denied a petition in which Randolph sought relief under Ring v. Arizona, 536

U.S. 584 (2002). Randolph v. Crosby, 861 So. 2d 430 (Fla. 2003).

      In 2010, Randolph filed another postconviction motion, which the trial court

denied for being untimely, successive, procedurally barred, and failing to present

any new basis for relief that applied retroactively. In 2017, Randolph filed a

second successive postconviction motion, raising four claims—all based on the

retroactivity of Hurst v. State, 202 So. 3d 40 (Fla. 2016), Hurst v. Florida, 577

U.S. 92 (2016), and chapter 2017-1, Laws of Florida.1 Randolph amended his

motion to add a fifth claim, asserting that his sentence violated the Eighth

Amendment. He now appeals the denial of his most recent postconviction claims.

                                    ANALYSIS

      Randolph’s primary argument on appeal is that this Court’s decision in

Hurst v. State established a new criminal offense—capital first-degree murder—

and that the jury sentencing determinations described in Hurst are “elements” of

that new offense. From that assertion, Randolph insists that Hurst created a

substantive rule of law that dates back to Florida’s original capital sentencing

statute, thereby requiring Randolph’s death sentence to be vacated on the ground

that certain elements of his crime were never found by a jury.


      1. Chapter 2017-1, Laws of Florida was a legislative enactment by which
Florida’s capital sentencing statute was amended to require jury sentencing
determinations of the kind described in Hurst v. State.

                                         -2-
      We rejected a similar argument in Foster v. State, 258 So. 3d 1248, 1251

(Fla. 2018). As we explained in Foster, there is no independent crime of “capital

first-degree murder”; the crime of first-degree murder is, by definition, a capital

crime, and Hurst v. State did not change the elements of that crime. Id. at 1251-52

(holding that when a jury makes Hurst determinations, “it only does so after a jury

has unanimously convicted the defendant of the capital crime of first-degree

murder”).

      Moreover, “[w]e have consistently applied our decision in Asay [v. State,

210 So. 3d 1 (Fla. 2016)], denying the retroactive application of Hurst v. Florida

as interpreted in Hurst v. State to defendants whose death sentences were final

when the Supreme Court decided Ring v. Arizona, 536 U.S. 584 (2002).”

Hitchcock v. State, 226 So. 3d 216, 217 (Fla. 2017). Randolph echoes other pre-

Ring defendants who have advanced myriad legal theories that, in the end, turn on

pleas for a retroactive application of Hurst. But this Court has rejected such

arguments, however styled. See, e.g., Lambrix v. State, 227 So. 3d 112, 113 (Fla.

2017) (rejecting arguments based on “the Eighth Amendment,” “denial of due

process and equal protection,” and “a substantive right based on the legislative

passage of chapter 2017-1, Laws of Florida”). Randolph’s argument that his death

sentence was insufficiently reliable to satisfy the Eighth Amendment is similarly

unavailing.


                                         -3-
      Finally, Randolph offers an extensive critique of this Court’s decision in

State v. Poole, 297 So. 3d 487 (Fla. 2020), where we partially receded from Hurst.

We need not address Poole here, however, because Randolph’s claims fail even

under our pre-Poole jurisprudence on Hurst and retroactivity.

      For these reasons, we affirm the trial court’s denial of postconviction relief.

      It is so ordered.

POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL, and GROSSHANS, JJ.,
concur.
CANADY, C.J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Putnam County,
     Howard Ogle McGillin, Jr., Judge - Case No. 541988CF001357CFAXMX

Neal Dupree, Capital Collateral Regional Counsel, Marta Jaszczolt, Staff Attorney,
and Rachel L. Day, Assistant Capital Collateral Regional Counsel, Southern
Region, Fort Lauderdale, Florida,

      for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Doris Meacham,
Assistant Attorney General, Daytona Beach, Florida,

      for Appellee




                                        -4-